Ingram, Justice.
This is an appeal by the wife from a final divorce decree based on a jury verdict in Dooly Superior Court. The only ground for divorce urged by each of the parties was cruel treatment. No children are involved in the litigation. The jury found for a divorce in favor of the husband on his counterclaim and found against "any type of permanent alimony.” The wife contends on appeal that the evidence is insufficient to support the verdict, that the jury failed to adjudicate property rights of the parties that were in issue and that the trial judge’s instructions to the jury were erroneous in several particulars. We affirm.
The evidence was sufficient to authorize the jury to grant a divorce to either party and, under these circumstances, the verdict, which has the approval of the trial court, will not be disturbed on appeal. Phillips v. Phillips, 231 Ga. 596 (3) (203 SE2d 189) (1974). A review of the stipulations by the parties, which are included in the transcript, shows no merit in the wife’s contention that the jury failed to pass on the property rights of the parties. In addition, it is clear from the jury’s verdict that the jury intended not to award any money or property to the wife. The jury was authorized, but not required, to grant alimony. We find no error. See Brown v. Brown, 230 Ga. 566 (198 SE2d 182) (1973). The remaining enumerations of error, relating to portions of the trial judge’s instructions to the jury, are without merit as no objection was made to them at the time of the trial. See Christiansen v. Robertson, 237 Ga. 711, 712 (229 SE2d 472) (1976).

Judgment affirmed.


All the Justices concur.

Argued January 11, 1977 —
Decided January 28, 1977.
Baker & Strickland, Walter E. Baker, Charles D. Strickland, for appellant.
Davis & Pridgen, John C. Pridgen, for appellee.